DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-17, 19-21
The following claim(s) is/are amended: 7-10, 12-13, 21
The following claim(s) is/are cancelled: 18
The following claim(s) is/are withdrawn: 1-6, 14-17, 19-20
Claim(s) 7-13, 21 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/12/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RFC 6550 (Winter et al., “RFC 6550: RPL: IPv6 Routing Protocol for Low-Power and Lossy Networks,” Internet Engineering Task Force, 3/2012.)  in view of Thubert (US Pub. 2017/0207967) and further in view of Agarwal (US Pub. 2013/0191688).
With respect to Claim 7, RFC 6550 teaches a system for establishing neighbor relationships in a computer network using an IPv6 routing protocol for low-power and lossy networks (“RPL network”), the system including: (pgs. 8-9; Low power and lossy networks have constrained nodes interconnected by lossy links that are unstable. RPL may disseminate IPv6 Neighbor Discovery information. See also Thubert, para. 33; IPv6. Para. 3, 16; RPL network.)
a first node included in the RPL network, the first node having a first neighbor relationship with respect to a second node included in the RPL network, wherein the first neighbor relationship indicates a parent status of the first node and a child status of the second node (pgs. 15-16, Fig. 2; Node C is a neighbor to Node B, where C is the parent of B in Version N+1 of network. Root node is R1 so C is not a root. See also Thubert, Fig. 1, para. 16; diagram of nodes connecting to a root, where, e.g. T is parent to B, T is not the root R.)
and a second neighbor relationship with respect to a third node included in the RPL network, and the second neighbor relationship indicates a child status of the first node and a parent status of the third node, (pgs. 15-16, Fig. 2; Node C is a neighbor to Node A, where C is the child of A in Version N+1 of network. See also Thubert, Fig. 1, para. 16; diagram of nodes connecting to a root, where, e.g. T is child to V and X.)
wherein each of the first node, the second node and the third node is a non-root node in the RPL network (pgs. 15-16, Fig. 2; Node C is a neighbor to Node B, where C is the parent of B in Version N+1 of network. Root node is R1 so C is not a root. See also Thubert, Fig. 1, para. 16; diagram of nodes connecting to a root, where, e.g. T is parent to B, T is not the root R.)
a first neighbor-discovery multicast message indicated as not available for retransmission to an additional node in the RPL network (Section 3.2.8; nodes advertise presence with a link-local multicast DIO. Nodes provision parents based on DIOs. Section 3.7.1-3.7.1.1; node receives a DIO message from a child. Section 8; DIO used to discover and maintain upward routes. See also Agarwal, para. 29, 31; DAGs may allow for multiple parents.)
wherein the first neighbor-discovery multicast message includes a first error code indicating that the third node does not have a parent; (Section 8.2.2.6; node cannot stay connected and detaches, advertising it is now a root, which is a device that does not have a parent. Section 3.7.2; device tries to detach from the DODAG (meaning there are no parents) and then tries to reattach to a prior-sub-DODAG. See also Section 8.2.1; if a neighbor becomes unreachable the node is not considered with calculating or advertising routes. See also Thubert, para. 33, 35; flapping device continually tries to find new parents. Parent is specified in transit-info field. Para. 18; new device attaches to the DODAG, suggesting that there was no parent.)
determining, responsive to receiving the first neighbor-discovery multicast message and based on the second table entry that describes the second neighbor relationship, that the third node has the parent status with respect to the first node; and (A table will be taught later. Pgs. 20-23, Sections 3.5-3.5.2; Each node has a rank, which measures distance to the root. Ranks are compared to each other in order to determine parent relationships and prevent loops. If the Rank of Node M is greater than the Rank of Node N, then M is farther from the root and N cannot make M the parent because there is a risk of creating a loop. Section 8.2.2.4; Node advertises a lower rank. See also Section 8.2.2.5; child receives a DIO from a parent. See also Thubert, para. 14-15, 19; FIB table entry where parent-child relationships are stored.)
the requested modification described (i) a revised parent status of the first node with response to the third node and (ii) a revised child status of the third node with respect to the first node (Section 3.7.1.1, pgs. 24-26, Fig. 3; B is the parent of C. B leaves and attempts to rejoin as the child of C, which is revising the parent status of both nodes.)
responsive to determining that the third node has the parent status with respect to the first node, transmitting to the third node a first response to the first neighbor-discovery multicast message, the first response including a second error code, wherein the second error code indicates that the requested modification is not available. (pgs. 24-25, Section 3.7.1; Once a node has joined the DODAG, certain behaviors that would cause instability are prevented. Pgs. 70-71, Section 8.2.2.4; Movement entails changes to the DODAG parent set, and moving down may create the risk of a loop. pg. 101, 103-104, Section 11.2, 11.2.2.3; Forwarding error code to show that a loop exists because a message that would go Down ends up coming back Up. It would have been obvious to one of ordinary skill prior to the effective filing to preemptively use an error code to prevent a loop from being generated. See also pgs. 44-45; DAO-ACK with a rejection status that the node is unwilling to act as a parent.)
But RFC 6550 does not explicitly teach receiving, from the third node, a first neighbor-discovery message, wherein the first neighbor-discovery message indicates a requested modification to the second neighbor relationship.
Thubert, however, does teach wherein the first node stores information about each node in the RPL network having a direct communication path with the first node in a table, wherein the first node is capable of communicating with each node in the RPL network having the direct communication path with the first node without routing through another node in the RPL network; (para. 15, 24, 31; networks may be in storing mode or non-storing mode. In a storing mode devices other than the root device stores the routing table so that it can perform routing. Fig. 2; RIB shows what devices are directly connected and how to reach non-directly-connected devices. Para. 17-18; devices know their parents. See also RFC6550 pg. 77, Section 9. Further, Applicant admits that conventionally this data is stored in the root node, see Remarks, 11/24/2021 pgs. 11-12; But that renders obvious storing the information in other nodes because the art already conventionally stored some forwarding information in the root nodes, and simple combination for predictable results is obvious (see MPEP 2143(I)(A). In other words, it would have been obvious to store all the forwarding information in all of the nodes so that each node could determine if a loop was forming. See also Agarwal, paras. 33-34, 50, 56; devices aggregate and store DAO messages.) 
Wherein a first table entry in the table describes the first neighbor relationship, (The neighbor relationships were previously taught. para. 15, 24, 31; networks may be in storing mode or non-storing mode. In a storing mode devices other than the root device stores the routing table so that it can perform routing. Fig. 2; RIB shows what devices are directly connected and how to reach non-directly-connected devices. Para. 17-18; devices know their parents. See also RFC6550 pg. 77, Section 9.)
wherein the first node includes a processor that is configured to perform operations comprising: (Fig. 3, paras. 23-24; each node has a processor.)
receiving, from the third node having the parent status, a first neighbor-discovery message, (Fig. 1, paras. 17-18, 31-33; a node that joins a network selects who its parent will be, and outputs a DAO which specifies its corresponding parent. See also RFC 6550, pg. 16, Section 3.2; Nodes construct and maintain networks through DIO messages. Pg. 18, Section 3.2.8; Nodes listen for DIOs and use their information to create or maintain an existing network. Pgs. 30-31, Section 6; RPL control message includes DODAG information object. Pgs. 38-40, Section 6.3; DIO has rank in it. Pgs. 9, 50; DODAG information as a neighbor discovery message.)
wherein the first neighbor-discovery multicast message indicates a requested modification to the second neighbor relationship; (Multicast will be taught later. para. 11, 14; devices may have an instability. para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB. Thus, an unstable device may constantly try to reattach at different places in the network, see para. 20. See also RFC 6550, pgs. 67-68; calculation of a possible parent and Sections 6.4-6.5; DAO and DAO-Ack to determine parentage or rejection. Thubert discloses detecting a problem with reattachment, see paras. 35-41 and marking a device as unstable. Because RFC 6550 discloses that behaviors that cause instability are prevented, see pgs. 24-25, Section 3.7.1, and that devi; Once a node has joined the DODAG, certain behaviors that would cause instability are prevented, it would have been obvious to one of ordinary skill prior to the effective filing date to require a request and permission to modify the relationship to prevent instabilities.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of RFC 6550 with the neighbor-discovery message that indicates a requested modification to the relationship in order to allow a system to preemptively determine that a loop might be formed to avoid it.
But modified RFC 6550 does not explicitly teach a second table entry in the table describes the second neighbor relationship.
Agarwal, however, does teach and a second table entry in the table describes the second neighbor relationship (Examiner asserts that the second table entry is obvious due to the first table entry as detailed in Thubert, above. However, since Agarwal anticipates, Examiner cites Agarwal, paras. 33-34; intermediate nodes that are capable of maintaining routing state may aggregate routes from DAO messages in both directions. Para. 50, 56; nodes have neighbor lists which highlight their parents and optionally any alternate parent nodes.)
A first neighbor-discovery multicast message (para. 29, 31; DAGs may allow for multiple parents. paras. 49-50; devices may discover by multicasting to a group of nodes)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified RFC 6550 with the table with parents to allow a system to check for loops and other problems. (Agarwal, paras. 52-54)

With respect to Claim 8, modified RFC 6550 teaches the system of claim 7, and RFC 6550 also teaches the processor further configured for: responsive to determining a lost connection with the third node, transmitting a second neighbor-discovery message to the second node; receiving, from the second node, a second response to the second neighbor-discovery message, the second response including the second error code; and (The relationship of the first node to the second is the same as the third to the first (i.e. they are both parents) thus the same logic applies. pgs. 24-25, Section 3.7.1; Once a node has joined the DODAG, certain behaviors that would cause instability are prevented. Pgs. 70-71, Section 8.2.2.4; Movement entails changes to the DODAG parent set, and moving down may create the risk of a loop. pg. 101, 103-104, Section 11.2, 11.2.2.3; Forwarding error code to show that a loop exists because a message that would go Down ends up coming back Up. It would have been obvious to one of ordinary skill prior to the effective filing to preemptively use an error code to prevent a loop from being generated.)
And Thubert also teaches responsive to the second response including the second error code, establishing a third neighbor relationship with respect to a fourth node included in the RPL network, wherein the third neighbor relationship indicates a child status of the first node and a parent status of the fourth node. (para. 11, 14; devices may have an instability. para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 10, modified RFC 6550 teaches the system of claim 8, and RFC 6550 also teaches the processor further configured for: transmitting, responsive to receiving the second error code from the second node, a deregistration message to the second node, wherein the deregistration message indicates a revocation of the child status of the second node; (pg. 26, Section 3.7.2; to detach from the DODAG and repair the routing, a node may advertise an infinite rank to poison its routes before reattaching to the DODAG. Poisoning its routes is a deregistration of the child.)
And subsequent to sending the deregistration message, transmitting an additional neighbor-discovery message to the second node. (pg. 26; device may reattach after poisoning its routes. See also Thubert, para. 11, 14; devices may have an instability. para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB.)

With respect to Claim 12, modified RFC 6550 teaches the system of claim 7, and Thubert also teaches wherein the second error code is a code indicating a status of a memory cache. (para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB. Thus, the device could show that some other device could not attach to it because it would cause a problem in the forwarding path.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 13, modified RFC 6550 teaches the system of claim 7, and RFC 6550 also teaches wherein the second error code is a code indicating an absence of a network route. (pg. 101, 103-104, Section 11.2, 11.2.2.3; Forwarding error code to show that a loop exists because a message that would go Down ends up coming back Up.)

With respect to Claim 21, modified RFC 6550 teaches the system of Claim 7, and RFC 6550 also teaches wherein the first neighbor-discovery multicast message indicates a ranking of the third node. (Section 6.3.1; DIO includes rank of device)


Claims 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over RFC 6550 (Winter et al., “RFC 6550: RPL: IPv6 Routing Protocol for Low-Power and Lossy Networks,” Internet Engineering Task Force, 3/2012.)  in view of Thubert (US Pub. 2017/0207967), in view of Agarwal (US Pub. 2013/0191688) and further in view of RFC 4861 (Narten et al. “RFC 4861: Neighbor Discovery for IP version 6 (IPv6),” Internet Engineering Task Force, 9/2007.).
With respect to Claim 9, modified RFC 6550 teaches the system of claim 8, but does not explicitly teach a lifetime registration.
RFC 4861, however, does teach the processor further configured for: determining, responsive to receiving the second error code from the second node, a lifetime registration counter associated with the second node; and during a time duration of the lifetime registration counter, transmitting no additional neighbor-discovery messages to the second node. (pgs. 19-21, Section 4.2 and pg. 53, Section 6.3.4; Routers can advertise their useful lifetimes as routers. When a router address is known and an advertisement is received, reset the invalidation timer to the lifetime value in the new advertisement. Consequently it would have been obvious to one of ordinary skill prior to the effective filing date to transmit no new messages to the node while the lifetime registration is valid because the node will still be considering itself to be part of that routing path.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified RFC 6550 with the lifetime registration in order to keep routing order for a specified period of time without having to rebuild routing paths. Further, it would have been obvious because RFC 6550 explicitly suggests utilizing and compliance with RFC 4861, see RFC 6550, pgs. 9, 60.

With respect to Claim 11, modified RFC 6550 teaches the system of claim 8, but does not explicitly teach a timeout threshold.
RFC 4861, however, does teach wherein determining the lost connection includes: transmitting a third neighbor-discovery message to the third node; and (paras. 69-71; Node sends neighbor discovery messages to confirm that a node is reachable. See also Thubert, Fig. 1, paras. 17-18, 31-33; a node that joins a network selects who its parent will be, and outputs a DAO which specifies its corresponding parent.)
determining an expiration of a timeout threshold prior to receiving a third response to the third neighbor-discovery message. (pgs. 71-72; to determine if a node is unreachable, the node will send out probes until RetransTimer milliseconds after sending the maximum number of solicits, at which point it will determine the node is unreachable.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified RFC 6550 with the timeout threshold in order to determine when the neighbor is unreachable. (RFC 4861, pgs. 68-69, Section 7.3; Neighbor Unreachability Detection) Further, it would have been obvious because RFC 6550 explicitly suggests utilizing and compliance with RFC 4861, see RFC 6550, pgs. 9, 68, 106, 109.


Remarks
Applicant argues at Remarks, pg. 13 that DAOs are not neighbor discovery because RFC 6550 pg. 9 states that “ND information that is distributed by the RPL…is not to be confused with routing information.”
The full paragraph is “In particular, RPL may disseminate IPv6 Neighbor Discovery (ND) information such as the RFC4861 Prefix Information System (PIO) and the RFC4191 Route Information Option (RIO). ND information that is disseminated by RPL conserves all its original semantics for router to host, with limited extensions for router to router, though it is not to be confused with routing advertisements and it is never to be directly redistributed in another routing protocol. A RPL node often combines host and router behaviors. As a host, it will process the options specificed in RFC4191, RFC4861, RFC4862 and RFC6275. As a router, the RPL node may advertise the information form the options as required for a specific link, for instance, in an ND Router Advertisement (RA) message, though the exact operation is out of scope.” That is simply a statement that while RPL may comply in some manners with broader routing options, e.g. RFC4191, RPL does not do routing advertisements as would conventionally be described in IPv6 in a fully compliant manner, and therefore RPL routes cannot be distributed outside of the RPL network. In other words, in normal IPv6 all neighbors are possible routes to connected devices. In RPL devices may be neighbors (i.e. they can talk to each other) but not routes (because their parent/children relationships prevent the passing of messages between them).
Thus, when Applicant argues that “a Destination Advertisement Object appears to directly contradict the reference RFC 6550” Applicant’s analysis is flawed on at least two levels. First, Applicant misapprehends the meaning of the paragraph. Second, the only question is whether the reference disclosure meets the requirements imposed by the specification, as Applicant can be their own lexicographer. Applicant clearly intends a neighbor discovery message to be broad enough to include the act of setting routing features. See Claim 7 – third node that had a parent status with first node (i.e. third node had already discovered first node) uses a neighbor-discovery message to set routing relationship (“wherein the first neighbor-discovery multicast message indicates a requested modification to the second neighbor relationship, the requested modification describing (i) a revised parent status of the first node with respect to the third node…”). There is no way to read Claim 7 other than “neighbor discovery” as used with respect to the claims is broad enough to include the act of setting routing status, because the third node knew of the first node and requested a modification of their previous relationship by changing the status of their routing. Even assuming that the pg. 9 sentence was properly read as Applicant argues, all that discloses is that a DAO is not neighbor discovery message with respect to the usage of the term in the art, not whether a DAO is a neighbor discovery message with respect to the usage of the term in the specification.
Perhaps the issue is of little moment – The references unquestionably teach a DIO which is described as a discovery message and unquestionably teaches the relationship status of devices are established (whether through a DIO or a DAO), and therefore at worst it is an obvious combination to teach a discovery message that establishes the relationship assuming one of them is not anticipatory. But Examiner will cite 3.7.1 of RFC6550 which ties processing of DIO messages from children to routing changes and loop creation.
Applicant argues at Remarks, pg. 14 that the prior citation for a neighbor-discovery message that includes an error code indicating that the device does not have a parent is nonobvious because (1) the previous citations for a DAO are insufficient and (2) the previous combination does not suggest a neighbor discovery message that includes an error code.
Examiner will cite additional features for indicating a device has no parents. With respect to the fact that the combination does not teach a neighbor discovery message that includes an error code, the reference posits error codes for messages that set up routing relationships (See Section 6.5.1 dao-ack sends rejection message. Section 9.3; dao-ack reports error condition)
Examiner’s recollection is that this argument pervaded the previous interview as well: Applicant does not dispute that RFC6550 RPL protocol predates the instant filing. Applicant does not dispute that the RFC6550 reference discloses both discovery and routing relationship messages (DIO and DAO). Examiner reads Applicant’s specification as being broad enough to be talking about both messages. In other words, both DIO and DAO fall under the broadest reasonable scope of “neighbor discovery messages” in the specification because Applicant posits that neighbor discovery messages can be of a type that discover devices and set relationships. Examiner suspects that if Examiner forced Applicant to state on the record for claim construction purposes whether the instant scope excludes, e.g., using error codes in DAOs (as opposed to DIOs) in avoiding a loop, Applicant would not make that concession. But even assuming that the scope was drawn in such a manner, all Applicant is arguing is that a reference which uses two messages individually to handle two features does not anticipate using a single message type to perform both features. Simple combination is obvious.
Applicant argues at Remarks, pg. 14-16 that only the root device in Thubert stores the RIB-FIB.
Thubert para. 24 explicitly states “In an alternate embodiment, however, a network device (e.g. 16, 20) operating as a parent of a sub-DAG in a hybrid storing/non-storing mode tree-based topology (ie. the network device operating in storing more) could execute the instability detection resource and maintain the RIB topology table and hybrid RIB-FIB table for it’s sub-DAG.” Similarly, Applicant states that RFC6550 states “storing-mode nodes store downward routing tables for their sub-DODAG, and does not disclose storing of upwards routing information.”
Further, in context, Applicant does not dispute that in RFC6550 messages are distributed throughout the RPL network. A message sent to a device outside of the sub-DODAG requires sending the message up through the network, i.e. through a parent. Applicant does not dispute that a device knows who its parents are, as that is necessary for messaging.
So to be clear – Applicant agrees that the art knew that non-root devices could store who their children are, as Applicant admits that storing-mode nodes store downward routing information. Applicant does not dispute that devices know who their parents are. Applicant does not dispute that there already exists one node (the root node) in the system that knows both the parents and children of all devices. Yet Applicant argues that it is non-obvious to have a device that stores its children and knows of its parent to store the parent information despite anticipatory evidence that devices can do just such a thing. Frankly, Examiner questions what Applicant’s conception of obviousness is if that doesn’t meet the standard of obviousness. The only thing Examiner could do more would be to anticipate – to show that someone actually did store the parental data with the child data in a non-root node.
Applicant argues that the purported “simple combination” is not identified in the action because Examiner “does not offer any explanation of why characteristics of root nodes would render obvious characteristics of other nodes.” First, for simple combination the relevant element is data – some data (the downward routing information) is stored and other data (the parentage) is known, and it would have been obvious to one of ordinary skill to combine them for predictable results, as evidenced by the fact that another device (the root node) does indeed store that information. Second, to the extent Applicant complains about simple substitution, which would be substituting the storage in the root device with storage into the non-root device as argued, that also is obvious because the relevant “characteristic” of the nodes is that both nodes have a memory, as demonstrated by both the RFC6550 and Thubert references having non-root nodes storing data.
Applicant argues at Remarks, pg. 16 that Examiner’s assertions are contrary to Thubert which has child devices that “do not store information.”
As above, that statement about Thubert simply is not true. Even if it were, RFC6550 also teaches a storing mode, so Examiner fails to see how the complaint is relevant at all. Applicant does not argue it is a teaching away (and it is not, as a teaching away requires the combination to be posited and rejected for some identifiable reason) so the argument that it is not the same is an argument against anticipation and this is an obviousness rejection.
Applicant continues that Examiner cannot store data in devices because the claim is to an RPL network and RFC 6550 describes LLN networks as “constrained” in terms of “limited processing power, memory, and sometimes energy.”
There are a myriad of issues with this argument so Examiner takes them in order. First, the relevant question is the scope of the claims. The claims claim “a system for establishing neighbor relationships in a computer network using an IPv6 routing protocol for low-power and lossy networks (“RPL network”) the system including:” That is a limitation on what protocol is being used – the RPL protocol. That is not a limitation on the network being employed. The fact that the protocol may have particular benefit in certain networks is not relevant to the broadest reasonable scope of the claims. Further, if Examiner construed the claims as having “limited processing power, memory and sometimes energy” the claims would be indefinite because “limited” is a relative term which renders the claims indefinite.
Second, the quoted paragraph does not state that all devices in a RPL are limited in terms of memory, but that “LLN routers typically operate with constraints on processing power, memory and energy (battery power).” Typically does not mean always, which means there is class of LLN routers which are not constrained. Further, the constraint may be upon processing or energy rather than memory.
Third, there are few limitations as to the size of the claimed system. The claimed system operates with as few as four devices (a root node and three non-root nodes). Applicant does not argue (and argument of Counsel does not take the place of evidence where evidence is necessary) that storing two identifiers (one parent identifier and one child identifier) is burdensome even on a memory-constrained device. Even in a much larger system, Applicant does not explain how storing the entire topology (which is more than what the claim calls for) is burdensome for a RPL device. Essentially, all Applicant does is state that “memory can be a concern” and jumps from there to “any amount of data storage is nonobvious.”
Fourth, Applicant’s argument flies in the face of RFC6550 which explicitly posits a non-root storing mode device which can store just this kind of information.
Applicant’s arguments make little sense – Apparently Applicant ignores that what the claims require is storing one child and one parent identifier and posits a system where a device has a large amount of parent and children devices which it apparently can handle passing messages for many devices in terms of “constrained” processing and battery power but cannot store them in terms of constrained memory. Examiner does not doubt that one could concoct an edge case where a system is populated with devices that have a high amount of processing and energy and little storage and find one device in that system for which the concept of storing the identifiers of children and parents are unenabled, but that simply is the opposite of how obviousness works. Examiner does not have to show the entire scope is obvious – every comprising scope has nonobvious embodiments – Examiner merely needs to show at least one embodiment is obvious. Applicant’s arguments are not directed to the scope of the claims and are contradicted by the prior art.
At Remarks, pg. 17, Applicant argues that a DAO is sent by the child to a parent and therefore does not teach “determining…that the third node has the parent status with respect to the first node.”
This argument is taken care of above – Applicant does not dispute that DAOs are sent from children to parents informing parents that they are now parents of the child. Applicant does not dispute that the prior art teaches neighbor discovery. While Examiner asserts that DAO messages fall under neighbor discovery messages in the instant terminology, even if they are not the combination of teachings renders the claimed scope obvious.
Examiner maintains the obviousness rejection to all claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449